Citation Nr: 1716575	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin condition to include rashes and sores, claimed as due to exposure to Agent Orange, anthrax, sarin gas, and unknown chemical and biological weapons.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to June 1970.

This matter comes before the Board of Veterans Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefit sought on appeal. The Veteran's Notice of Disagreement (NOD) was received in December 2008. A Statement of the Case (SOC) was issued in March 2010, and a substantive appeal was received in April 2010. Supplemental SOCs (SSOC) were issued in December 2012, March 2016, and September 2016.

In September 2015, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the Veteran's claim file.

A November 2015 Board decision remanded the claim for procurement of outstanding private treatment records and a VA examination to determine whether the Veteran had a current skin disability related to service. The Veteran was afforded a VA examination in March 2016. At that time the Veteran's private treatment records were not available for review and the VA examiner opined that a determination of whether the Veteran's current skin condition was related to an in-service condition could not be made without resorting to mere speculation. Subsequently, the Veteran's private treatment records from were obtained and associated with the record. 

The case returned to the Board in July 2016, at which time it was remanded for an addendum opinion to consider the Veteran's private treatment records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that he was exposed to a chemical while in service which caused rashes and sores to his skin. The evidence establishes that the Veteran was stationed at the U.S. Army's Biological and Chemical Warfare test center at Dugway Proving Ground in Utah from March 1968 to June 1968. In his written statements and during the September 2015 hearing, the Veteran testified that in March 1968 there was an incident where 6,400 sheep had been nerve gassed and he was assigned to help bury the sheep. The Veteran reported that the name of the nerve gas used was never reported to the public. The Veteran asserts that prior to leaving service, he developed a growth on his left wrist. The growth eventually became infected and it was removed by a family doctor. According to the Veteran, since separation from service, additional growths, sores, and lesions would appear on his arm and forehead. 

The Veteran's military personnel records reveal that his military occupational specialty (MOS) was Meteorological Observer. While the Veteran's service records do not document any exposure to anthrax, sarin gas, or other chemical and biological weapons, the evidence shows that Dugway Proving Ground was the site of extensive, open-air biological and chemical testing in the 1950s and 1960s and that documentation regarding individuals and their potential exposures is limited.

In his September 2015 hearing, the Veteran provided the name of the doctor he saw for the growth on his wrist in June 1969. The Veteran testified that the physician, Dr. T.S. has been deceased for approximately 35 years and that his attempts to obtain any records from that period had been unsuccessful. At the hearing, the Veteran also indicated that for subsequent growths, he was treated by a private doctor, Dr. A.C., who had been his primary physician since roughly 1990.

In addition to his hearing before the Board, the Veteran has testified on several occasions including his April 2007, August 2009, and July 2010 statements that since leaving service, growths, sores, and lesions have continually appeared on his skin. He testified that he did not experience any sores or rashes prior to entering service. A lay person is competent to report on the onset and continuity of his symptomatology. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The Board remanded the case in November 2015 to obtain the private treatment records from Dr. A.C. The Board would note that in addition to obtaining outstanding records, the Board directed the RO to provide the Veteran with an examination to determine a diagnosis, if any, of the Veteran's skin disorder.  The examiner was asked to provide an opinion as to whether it was at least as likely as not (50 percent or better probability) that the condition was manifested during service, or was caused by, or the result of any injury, illness, or incident that occurred during service to include exposure to Agent Orange. While the November 2015 remand directed the RO to readjudicate the claim including as due to Agent Orange, exposure, anthrax, sarin gas, and unknown chemical and biological weapons, the Board would note that the instructions to the examiner did not specifically direct the examiner to provide an opinion as to any chemical or biological agent other than Agent Orange. 

The Veteran was provided a VA examination in March 2016. At that time, the VA examiner diagnosed the Veteran with probable hair folliculitis, noting that his examination revealed hypopigmented lesions beneath the Veteran's hair on the left temporal scalp area. The examiner opined that it was less likely as not that the condition was incurred in or caused by an in-service injury, event, or illness. As rationale, the examiner noted that there was inadequate or insufficient evidence to determine or suggest a causative association between hair folliculitis and Agent Orange herbicide exposure. The examiner further noted that no abnormal skin conditions were documented on the Veteran's May 1967 enlistment examination, June 1970 separation examination, or a subsequent November 1975 Army Reserve enlistment examination. At the time of the March 2016 examination, it was noted that private treatment records from the Veteran's private physician, Dr. A.C. were not available for review and that therefore a determination between the current skin condition and in-service conditions could not be made without resorting to speculation. 

As stated in the introduction, the records from Dr. A.C. subsequently became available and were associated with the Veteran's claims file. In July 2016 the Board remanded the claim for an addendum opinion to reflect review of the Veteran's private treatment records. In particular the examiner was asked to address a note stating that the Veteran had right posterior thoracic area blistering lesions on the erythematous base which were approximately 5 to 6 centimeters and which were identified as probable shingles. The examiner was again asked to diagnose what, if any, skin disorders the Veteran had and opine as to whether the condition was manifested during service, or was caused by, or the result of any injury, illness, or incident that occurred during service, to include exposure to Agent Orange. The same instructions were given to the RO to readjudicate the claim including as due to Agent Orange, exposure, anthrax, sarin gas, and unknown chemical and biological weapons. Again, the Board's remand instructions did not specifically direct the examiner to provide an opinion as to any chemical or biological agent other than Agent Orange.

In August 2016, the same VA examiner who authored the March 2016 medical report provided the requested addendum opinion. The examiner restated his diagnosis of hair folliculitis and his opinion that it was less likely than not (less than 50 percent probability) that the condition was incurred in or caused by an in-service injury, event, or illness. The examiner reviewed the Veteran's private treatment records. Records obtained from Dr. A.C. reported three small red circular slightly raised lesions on the Veteran's scalp that looked like folliculitis. Additionally, Dr. A.C. noted that the Veteran reported a rash of one day duration on the right side of his arm that was slightly painful. Dr. A.C. treated the Veteran for probably shingles based on clinical examination.  The VA examiner also reviewed private treatment records from a Dr. R.G. dated April 2014 which evaluated the Veteran for multiple complaints including easy bruising.  Skin inspection on examination revealed no rash or lesions which the examiner opined was inconsistent with an ongoing chronic skin condition.

The examiner opined that there is inadequate or insufficient evidence to determine or suggest a causative association between hair folliculitis, shingles, and Agent Orange herbicide exposure. The examiner noted that the Veteran's shingles skin rash was diagnosed in October 2010 and was of one day duration which the examiner stated was suggestive of a temporary condition. 

In both the March 2016 examination report and the August 2016 addendum, the examiner expressed his opinion that none of the skin conditions reported or observed were connected to the Veteran's service because there was no report of them during or immediately after service and because the two diagnosed conditions, hair folliculitis and shingles have no known association with Agent Orange exposure. The Board would note that the VA examiner has adequately answered the direct questions posed to him on the previous remands, in that he provided a diagnosis and etiology of the Veteran's skin conditions, including their relation to Agent Orange herbicide exposure. However, the Veteran's primary contention has always been that his skin condition was related to his exposure to chemicals while serving at Dugway Proving Grounds. While the Veteran's exposure to Agent Orange is certainly relevant to any assessment of his condition, given his presumed exposure to herbicides during his service in Vietnam, the Board would be remiss if it did not ensure that the Veteran's specific contentions were adequately addressed. Thus, the Board will afford the Veteran an addendum medical opinion to assist him in substantiating his claim.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the same examiner who evaluated the Veteran for his skin disability in March 2016 and who wrote the August 2016 addendum opinion or another appropriate VA physician with appropriate expertise if this examiner is unavailable. 

The VA examiner should specifically take into account the Veteran's contentions that he was possibly exposed to anthrax, sarin gas, and other unknown chemical and biological agents.

Following a review of the record, the examiner should express an opinion as to the following:

With regard to any diagnosed skin disorders present at any time during the appeal period, to include the Veteran's hair/scalp folliculitis and/or shingles, is it at least as likely not (50 percent or better probability) that the condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service, to include exposure to anthrax, sarin gas, or other chemical or biological agents? 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case. 

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.

2.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016). 
Department of Veterans Affairs


